      Case: 1:18-cv-07246 Document #: 14 Filed: 11/14/18 Page 1 of 3 PageID #:51



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CCC Information Services Inc.                 )
                                               )
                   Plaintiff,                  )
                                               )      Civil Action No. 1:18-cv-07246
 v.                                            )
                                               )      Honorable Robert W. Gettleman
 Tractable Inc.,                               )
                                               )
                   Defendants.                 )

                                  MOTION TO EXTEND TIME

       Defendant Tractable Inc. (“Tractable”), hereby moves pursuant to Federal Rule of Civil

Procedure 6 for entry of an Order extending the time for Tractable answer, move, or otherwise

respond to Plaintiff’s Complaint by 30 days, or until and including Friday, December 21, 2018.

The Complaint is lengthy, includes ten counts for relief under federal and Illinois State law, and

presents little basis for the exercise of jurisdiction over Tractable or the case. Tractable requests

an extension of time so that it has sufficient time to review, investigate, analyze, and respond to

the ten counts set forth in the Complaint, which did not attach any exhibits despite discussing in

detail an appraiser license. Further, Tractable has no business operations in Illinois, and only

obtained its local counsel this week. Thus, a 30-day extension of time will enable Tractable to

fully respond to the complaint, as well as coordinate its efforts among its counsel.

       Prior to filing the instant motion, counsel for the parties discussed the same, but Plaintiff

did not consent to this motion.
   Case: 1:18-cv-07246 Document #: 14 Filed: 11/14/18 Page 2 of 3 PageID #:52



DATED this 14th day of November 2018   Respectfully submitted,

                                       By: /s/ Leif R. Sigmond, Jr.
                                           Leif R. Sigmond, Jr. (IL Bar No. 6204980)
                                           Jennifer M. Kurcz (IL Bar No. 6279893)
                                           Kiley C. Keefe (IL Bar No. 6320902)
                                           Baker & Hostetler LLP
                                           191 N. Upper Wacker Dr., Suite 3100
                                           Chicago, IL 60606

                                           Attorneys for Defendant Tractable Inc.




                                       2
     Case: 1:18-cv-07246 Document #: 14 Filed: 11/14/18 Page 3 of 3 PageID #:53



                                CERTIFICATE OF SERVICE


       I hereby certify that on November 14th, 2018, I caused the foregoing to be filed using the

Court’s electronic filing system which provides service to all counsel of record.




                                                     /s/ Jennifer M. Kurcz
